Title: From George Washington to Robert Morris, 14 December 1789
From: Morris, Robert
To: Washington, George


          
            Dear Sir,
            New York Decemr 14th 1789.
          
          I have been favored with the receipt of your letter of the 9th instant—In reply to the object of its enclosure, I can only observe that Mr Hamilton is a Gentleman of whom I am inclined to think well, and to believe qualified for the office he solicits: But the rule, which I have prescribed to myself, being intended to preserve a freedom of choice in all nominations, forbids any engagement whatever until the nomination is made.
          I beg you to accept my best thanks for the obliging offer which you made, through Major Jackson, of accommodating me with a Steward—and I regret that circumstances do not permit me to prove to you my belief of it’s sincerity: But the multiplied duties

of the station would, I apprehend, be too fatiguing for a Person as far advanced as Constance—and Anthony’s youth would disqualify him from obtaining the necessary authority over the other Servants, all of whom are so much his seniors.
          I am very sensible of your goodness in agreeing to promote my convenience at the expence of your own, and I am not less grateful than if the intention had been fulfilled.
          Be pleased to present Mrs Washington’s, and my compliments to Mrs Morris—and believe me, with great regard, Dear Sir, Your most obedient Servant
          
            G.W.
          
        